      5:20-cv-00363-RMG         Date Filed 04/07/21      Entry Number 68        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION

Michael Aaron Williams, #355065,    )                       Case No. 5:20-cv-00363-RMG
                                    )
                      Plaintiff,    )
                                    )                                   ORDER
       v.                           )
                                    )
William Eagleton, et al.,           )
                                    )
                      Defendants.   )
____________________________________)

       This matter is before the Court on the Report and Recommendation (“R&R”) of the

Magistrate Judge (Dkt. No. 65) recommending that the Court dismiss Plaintiff’s complaint with

prejudice for failure to prosecute. On October 30, 2020, Defendants filed a motion for summary

judgment. (Dkt. No. 58). On November 3, 2020, the Magistrate Judge, pursuant to Roseboro v.

Garrison, 528 F.2d 309 (4th Cir. 1975), advised Plaintiff of the dismissal and summary judgment

procedures and the possible consequences if he failed to respond adequately. (Dkt. No. 59).

Plaintiff failed to respond to the motion and the Magistrate Judge ordered Plaintiff, on February 9,

2021, to advise the Court whether he wished to continue with the case and to file a response to

Defendants’ motion for summary judgment. (Dkt. No. 63). Plaintiff did not respond and on March

10, 2021, the Magistrate Judge issued an R&R, (Dkt. No. 65), recommending this action be

dismissed with prejudice pursuant to Fed. R. Civ. P. 41(b). To date, Plaintiff has not responded to

the R&R or otherwise communicated with the Court. Thus, having reviewed the R&R, and having

found that the Magistrate Judge correctly determined that Plaintiff’s complaint should be

dismissed for failure to prosecute, the Court ADOPTS the R&R (Dkt. No. 65) as the order of the

Court and DISMISSES Plaintiff’s complaint with prejudice for failure to prosecute.

   AND IT IS SO ORDERED.



                                                -1-
     5:20-cv-00363-RMG       Date Filed 04/07/21    Entry Number 68       Page 2 of 2




                                                s/ Richard Mark Gergel
                                                United States District Judge
April 7, 2021
Charleston, South Carolina




                                          -2-
